UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES STEEL MINING
COMPANY, INCORPORATED,
Petitioner,

v.

BRENDA J. WILKERSON, Widow of
                                                                   No. 99-1852
Willie C. Wilkerson; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(98-1078-BLA)

Submitted: October 8, 1999

Decided: February 8, 2000

Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Reversed and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Howard G. Salisbury, Jr., KAY, CASTO & CHANEY, P.L.L.C.,
Charleston, West Virginia, for Petitioner. Roger D. Forman, FOR-
MAN & CRANE, L.C., Charleston, West Virginia, for Respondents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

United States Steel Mining Company ("employer") petitions for
review of a decision of the Benefits Review Board ("Board") affirm-
ing the administrative law judge's ("ALJ") decision to award black
lung survivor's benefits to Brenda Wilkerson, the widow of Willie
Wilkerson, a former coal miner. The only issue in this appeal is
whether pneumoconiosis caused or contributed to the miner's death.
We review the Board's decision to determine whether the Board prop-
erly found the ALJ's decision supported by substantial evidence and
in accordance with law. See Doss v. Director, Office of Workers'
Compensation Programs, 53 F.3d 654, 658 (4th Cir. 1995).

Employer contends on appeal that substantial evidence does not
support the ALJ's finding of causation in this case. That finding
rested solely on the brief letter report of Dr. Hansbarger, which stated
that pneumoconiosis contributed but was not a major cause of the
miner's death. The death certificate listed numerous conditions as
contributors to death but did not mention pneumoconiosis, while Dr.
Gaziano, retained by the Department of Labor, reviewed the medical
evidence of record and concluded that pneumoconiosis played no role
in the miner's death. Dr. Hansbarger conducted the autopsy on Mr.
Wilkerson, but like Drs. Lawton and Gaziano, found that the immedi-
ate cause of death was a ruptured thoracic aneurysm. The autopsy
report stated that the miner's lung contained "mild" anthracosilicosis
but did not list pneumoconiosis as a secondary factor contributing to
death but rather characterized the disease as "incidental."

Although it is the province of the ALJ to make credibility determi-
nations and resolve inconsistencies in the evidence, the ALJ's power
is subject to the substantial evidence requirement. See Grizzle v. Pick-
ands Mather & Co., 994 F.2d 1093, 1096 (4th Cir. 1993). Only medi-
cal opinions that constitute a "reasoned medical judgment" may pro-

                    2
vide substantial evidence supporting an ALJ's findings. See Freeman
United Coal Min. Co. v. Cooper, 965 F.2d 443, 448 (7th Cir. 1992).
A reasoned medical opinion rests on documentation adequate to sup-
port the physician's conclusions. Id. Moreover, it is settled that a bald
statement of a conclusion, unsupported by any explanation of the
basis for the statement, does not qualify as a reasoned medical judg-
ment. See Lango v. Director, Office of Workers' Compensation
Programs, 104 F.3d 573, 577 (3d Cir. 1997); Phillips v. Director,
Office of Workers' Compensation Programs, 768 F.2d 982, 985 (8th
Cir. 1985); Director, Office of Workers' Compensation Programs v.
Rowe, 710 F.2d 251, 255 (6th Cir. 1983).

Dr. Hansbarger's letter is both unreasoned and undocumented.
Even if, however, we looked to the autopsy report he also prepared
to attempt to find a basis for his opinion, none is apparent. Indeed, his
findings in the autopsy report that the miner's pneumoconiosis was
mild and incidental are, if anything, contrary to the causation opinion
he expressed in his letter report. We are therefore constrained to con-
clude that Dr. Hansbarger's letter is insufficient to support the ALJ's
finding of causation. As the record contains no other evidence tending
to support Ms. Wilkerson's burden to prove causation, we must
reverse the Board's decision and remand with instructions to further
remand this claim to an ALJ for entry of a denial of benefits. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

REVERSED AND REMANDED WITH INSTRUCTIONS

                     3